DISSENTING OPINION
Bland, Judge:
I must respectfully dissent from the conclusion reached by the majority.
The rule that a thing may not, in a tariff sense, be regarded as having been “made” of another thing unless the components bad a separate existence, while well settled in this court, often leads to classification results which are anomalous, and I certainly would not apply the rule where the facts upon which it is based are not clear.
It is my view that each of the components of the ladder tape which, when put together in the loom operation, form the finished article, had a separate existence at one time in the process of making, and the mere fact that a way has been devised of'weaving the two components at the same time and then weaving them together instead of sewing them together should not be held to justify a holding that the finished article is not “made” from fabrics with fast edges of the kind provided for in the paragraph.